DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjoern Martin Gottfrid Hall (Hall) US 9,661,787.
As per claim 1 Hall disclose;
An apparatus comprising: - hardware equipment having hardware components enclosed by a chassis (Fig. 1A-2G) having a front side (opposite of fan side) and a rear side (Fan side at item 112), and 
- auxiliary equipment (item 106 with 104) movable within the chassis (fig. 1A and 2G) along at least one transportation rail (fig. 1A and 1C item 131) with a non-linear trajectory extending in horizontal plane between a first position at the front side of the chassis and a second position behind the hardware equipment (item 119) at the rear side of the chassis (Fig. 1A at item 112), 
wherein a part of the hardware components is at least temporarily removable from the chassis (Col. 10 lines 48-51 components stored in item 106 e.g. power supplies are removable to provide space from pulling fans item 104) or movable within the chassis to provide space for moving the auxiliary equipment (item 106) within the chassis along the at least one transportation rail between the first and second position.  (Fig. 1 and 2)

As per claim 2 Hall disclose;
the hardware equipment comprises redundant hardware components (Col. 10 lines 48-51 “power supply”) being at least temporarily removable from the chassis or movable within or along the chassis (Stored in item 106 as per col. 10 lines 48-51).  

As per claim 3 Hall disclose;
the movable auxiliary equipment (item 106-104) comprises cooling equipment (item 106) adapted to cool in the second position (at rear end in vertical position see fig. 2G) hardware components and/or redundant hardware components of the hardware equipment during an operation of the apparatus and/or comprises inspection equipment adapted to inspect in the second position hardware components and/or redundant hardware components of the hardware equipment during operation of the apparatus. (Col. 1 line 67-Col. 2 line 6) 
As per claim 4 Hall disclose;
the front side of the chassis is accessible (Fig. 1-2G) to a user during operation of the apparatus and wherein the rear side of the chassis is not accessible to a user during operation of the apparatus.  (Col. 1 line 67-Col. 2 line 6) 

As per claim 5 Hall disclose;
wherein the movable auxiliary equipment comprises at least one auxiliary equipment train (fig. 1A, 2B, 2G) including several auxiliary devices connected to each other and being movable along the transportation rail with the non-linear trajectory (Fig. 1B and 1C shows item 131 having nonlinear trajectory), wherein the auxiliary devices (105) of the auxiliary equipment train are connected mechanically with each other by flexible elements (279 hinges and flexible material Col. 11 line 4 and wires Col. 10 line 35-40 for fan units).  

As per claim 6 Hall disclose;
the flexible elements of the at least one auxiliary equipment train are formed by a flexible material or wherein the flexible elements of the at least one auxiliary equipment train comprise hinges (279 hinges and flexible material Col. 11 line 4 and wires Col. 10 line 35-40 for fan units) or wherein the auxiliary devices are mounted to solid portions of a common printed circuit board having flexible portions connecting the solid portions with each other.  (flexible material Col. 11 line 4 and wires Col. 10 line 35-40 for fan units)

As per claim 7 Hall disclose;
the auxiliary devices (105 fans see fig. 1-2G) of the auxiliary equipment train comprise cooling auxiliary devices adapted to cool in the second position of the auxiliary equipment electrical hardware components of the hardware equipment during operation of the apparatus, wherein the cooling auxiliary devices are formed by cooling fan devices adapted to provide active cooling of the hardware equipment with forced air convection (Col. 4 lines 51-54).  

As per claim 8 Hall disclose;
air intake openings adapted to suck air from the surrounding into the interior of the chassis are provided at the front side of the chassis and wherein air exhaust openings adapted to output air from the interior of the chassis into the surrounding are provided at the rear side of the chassis. (Col. 4 lines 51-54 “front to back airflow”- requires intake not shown and fig. 1B shows exhaust openings 112) 

As per claim 9 Hall disclose;
wherein the cooling fan devices (105) moved to the second position behind the hardware equipment (119) are located within the chassis in front of the air output openings and are adapted to generate a forced front-to-rear air convection flow from the air intake openings along electrical hardware components of the hardware equipment to the air output openings during operation of the apparatus.  Col. 4 lines 51-54 “front to back airflow”- requires intake not shown and fig. 1B shows exhaust openings 112) 

As per claim 10 Hall disclose;
the at least one transportation rail is equipped with a push/pull mechanism being adapted to push the auxiliary equipment train from the first position at the front side of the chassis into the second position behind the hardware equipment at the rear side of the chassis and being adapted to pull the auxiliary equipment train out from the second position to the first position. (Col. 6 line 65-col. 7 line 10 describes push-pull mechanism) 

As per claim 11 Hall disclose;
an auxiliary equipment train pulled out to the first position by the push/pull mechanism is removable in the first position from the transportation rail of the apparatus.  (Col. 6 line 65-col. 7 line 10 describes push-pull mechanism) 

As per claim 12 Hall disclose;
the movable auxiliary equipment is movable for replacement and/or maintenance of auxiliary devices during operation of the hardware equipment of the apparatus without interruption of the operation of the hardware equipment.  (Col. 2 line 1-3 “it possible to replace a failed fan without taking the system out of service”)


As per claim 13 Hall disclose;
the auxiliary devices of the auxiliary equipment train are also electrically connected with each other via the flexible elements to form a train data bus connecting all auxiliary devices of the auxiliary equipment train with each other to provide communication between the auxiliary devices of the auxiliary equipment train and/or to provide communication via an interface with a controller. (Col. 10 lines 34-37) 

As per claim 19 Hall disclose;
an upper transportation rail (108A) is provided on a top side (examiner interprets 108A at top side) of the chassis and a lower transportation rail (108B) is provided on a bottom side (opposite to top side) of the chassis, wherein both the upper and the lower transportation rail are extending in parallel with the non-linear trajectory in parallel horizontal planes. (108A and B are in nonlinear trajectory see fig. 1A ) 

As per claim 20 Hall disclose;
the hardware equipment comprises as redundant hardware components () at least two power supply units. (Col. 10 line 50 “additional” and line 51 “power supply”)  

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjoern Martin Gottfrid Hall (Hall) US 9,661,787.
As per claim 21 Hall disclose;
An electronic device comprising: a rack (Col. 3 line 29 and 36) with at least one apparatus, the at least one apparatus comprising: - hardware equipment having hardware components enclosed by a chassis (fig. 1A) having a front side and a rear side, and - auxiliary equipment (FTA assembly 106/104,) movable within the chassis along at least one transportation rail (131) with a non-linear trajecP49641-US-32-tory extending in horizontal plane between a first position at the front side of the chassis and a second position behind the hardware equipment at the rear side of the chassis (Fig. 1 to 2), wherein a part of the hardware components is at least temporarily removable from the chassis or movable within the chassis to provide space for moving the auxiliary equipment within the chassis along the at least one transportation rail between the first and second position, wherein the chassis of the apparatus is mounted exchangeable into the rack of the electronic device.(As explained in claim 1 and fig. 1-2)

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjoern Martin Gottfrid Hall (Hall) US 9,661,787.
As per claim 22 Hall disclose;
An auxiliary service system adapted to provide auxiliary services to at least one apparatus comprising: - hardware equipment having hardware components enclosed by a chassis having a front side and a rear side (Fig. 1 to 2), and - auxiliary equipment (106/104) movable within the chassis along at least one transportation rail (131) with a non-linear trajectory extending in horizontal plane between a first position at the front side of the chassis and a second position behind the hardware equipment at the rear side of the chassis (fig. 1 to 2), wherein a part of the hardware components is at least temporarily removable from the chassis or movable within the chassis to provide space for moving the auxiliary equipment within the chassis along the at least one transportation rail between the first and second position, wherein the auxiliary services comprise - cooling of the hardware equipment, - inspection of the hardware equipment and/or P49641-US -33- - maintenance of the hardware equipment of said apparatus. (As explained in claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Brian A. Trumbo (Trumbo) US 2017/0363105.
As per claim 14 Hall disclose;
Fan assembly but does not specifically disclose, method and necessary well-known devices for controlling fans.
However in analogues art Trumbo disclose, the operation of the auxiliary devices of the auxiliary equipment train are controlled by a controller forming part of the hardware equipment of the apparatus or by a remote controller connected to the apparatus. (Para 0046 “fan speed measurements and other operating data
from the fan 40. Such control signals and operating data may
be provide by, or received by, a service processor 82 on the
circuit board 28.”) 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Trumbo to the device of Hall would have yielded predicable results and resulted in an improved assembly, that would allows for better temperature control and energy efficiency.
	
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Jeffrey Scott Holland (Holland) US 2020/0315070.
As per claim 15 Hall disclose;
Fan assembly but does not specifically disclose, the push/pull mechanism of the transportation rail comprises an electrical motor integrated in the chassis and adapted to move the auxiliary equipment train between the first and second position or wherein the auxiliary equipment train comprises an electrical motor adapted to move the auxiliary equipment train between the first and second position.
However in analogues art Holland disclose, the push/pull mechanism of the transportation rail (Para 0052 “rail”) comprises an electrical motor (Para 0061 item 702) integrated in the chassis and adapted to move the auxiliary equipment train (fan pack item 102) between the first and second position or wherein the auxiliary equipment train comprises an electrical motor (para 0061) adapted to move the auxiliary equipment train between the first and second position. (from horizontal position of item 102 in Fig. 1 to vertical position in Fig. 2)
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Holland to the device of Hall would have yielded predicable results and resulted in an improved assembly, that would allows for automatic operations of push-pull mechanism to speed up operation of the equipment.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Trumbo and further in view of Holland.
As per claim 16 combinations of Hall and Trumbo does not teach 
the controller is adapted to control the electrical motor of the push/pull mechanism or of the auxiliary equipmentP49641-US -31- train to move the auxiliary equipment train in response to a user input received via a user interface of the apparatus and/or in response to a detected event during operation of the apparatus.
  However in analogues art Holland disclose, the push/pull mechanism of the transportation rail (Para 0052 “rail”) comprises an electrical motor (Para 0061 item 702) and controller to control positioning and temperature. (Fig. 1 disclose controller 114 for positioning and temperature)
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Holland to the device of Hall would have yielded predicable results and resulted in an improved assembly, that would allows for automatic operations of push-pull mechanism and temperature control to speed up operation of the equipment and maintain temperature further saves extra controller.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Liu-Shen Hsien (Hsien) US 2013/0138804.
As per claim 14 Hall disclose;
Fan assembly but does not specifically disclose, method of providing, a user interface at the front side of the chassis is adapted to display a current position and/or a movement of the auxiliary equipment train to a user..
However in analogues art Hsien disclose, method and equipment for, the rack management module 120 provides a user interface UI for a system administrator through the management network line MNL, and the user interface UI may have a display interface DI, used to display the physical position of each server  (Para 0043 e.g. displaying position of components in the rack at user interface) 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hsien to the device of Hall would have yielded predicable results and resulted in an improved assembly to display position of components e.g. to display and control position of fan tray, that would allows for better operations and control of the system.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hall. 
As per claim 18 Hall disclose,
	Mounting of hardware components, in chassis, e.g. “each containing
electronic devices, modules, line cards, power supply units, processor/memory modules, boards, additional power supplies, etc., collectively shown at reference numeral 117,”—Col. 6 line 59-62 but does not specifically teach opto-electric transducers.
	However opto-electric transducers are also known as electronic modules requiring electronic components and produces heat during operation and requires cooling components, Hall discloses “modules” and related cooling system.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to use opto-electric module as electronic modules, to provide increased biasing force and gap for different types of assemblies requiring more heat transfer capacity, OR to reduce stress in the secondary cold plate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835